Citation Nr: 1117504	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-33 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a compensable disability rating for status-post right forearm injury with defect to Muscle Group VII.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from October 1960 to October 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  


FINDING OF FACT

The competent evidence shows that the Veteran's status-post right forearm injury with defect to Muscle Group VII is manifested by, at worst, mild weakness of grip and pain with dorsiflexion of the hand; the evidence does not support a finding of moderate, moderately severe, or severe muscle disability.


CONCLUSION OF LAW

The criteria for a compensable disability rating for status-post right forearm injury with defect to Muscle Group VII have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.56, 4.73, Diagnostic Code (DC) 5307 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In a letter issued in August 2008, VA notified the appellant of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the appellant to submit medical evidence showing that his service-connected status-post right forearm injury with defect to Muscle Group VII ("right forearm muscle injury") had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As will be explained below in greater detail, the evidence does not support granting an increased (compensable) rating for the Veteran's service-connected right forearm muscle injury.  Because the Veteran was fully informed of the evidence needed to substantiate his claim, any failure of the RO to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection claim was provided in the August 2008 VCAA notice letter, as is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the August 2008 letter was issued to the appellant and his service representative prior to the October 2008 rating decision which denied the benefits sought on appeal; thus, this notice was timely.  Because the appellant's claim is being denied in this decision, any question as to the appropriate disability rating or effective date is moot and there can be no failure to notify the appellant.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board, although he declined to do so.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim.  An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active service; but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Veteran has been provided with a VA examination which addresses the current nature and severity of his service-connected right forearm muscle injury.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that his service-connected status-post right forearm injury with defect to Muscle Group VII ("right forearm muscle injury") is more disabling than currently evaluated.  When he filed his increased rating claim on an April 2008 VA Form 21-4138, the Veteran specifically contended that he experienced pain and weakness in his right arm and "if I bend it wrong I have severe pain."

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

The Veteran's service-connected right forearm muscle injury currently is evaluated as zero percent disabling (non-compensable) under 38 C.F.R. § 4.73, DC 5307 (Muscle Group VII).  See 38 C.F.R. § 4.73, DC 5307 (2010).  DC 5307 provides disability ratings for injuries to Muscle Group VII whose function is flexion of the wrist and fingers, muscles arising from the internal condyle of humerus, flexors of the carpus and long flexors of the fingers and thumb, and pronator.  A zero percent rating is assigned under DC 5307 for slight injury to Muscle Group VII whether on the dominant (major) or non-dominant (minor) side.  A minimum 10 percent rating is assigned for moderate injury to Muscle Group VII whether on the dominant or non-dominant side.  A 20 percent rating is assigned for moderately severe injury to Muscle Group VII on the non-dominant side.  A 30 percent rating is assigned for moderately severe injury to Muscle Group VII on the dominant side.  A 30 percent rating also is assigned for severe injury to Muscle Group VII on the non-dominant side.  A maximum 40 percent rating is assigned for severe injury to Muscle Group VII on the dominant side.  Id.  The Board notes that, because the competent evidence indicates that the Veteran is right-handed, his right forearm muscle is considered the dominant (or major) forearm muscle.

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d) (2010).  A slight muscle disability is one where the injury was a simple wound of muscle without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results.  There are no cardinal signs or symptoms of muscle disability that are defined in 38 C.F.R. § 4.56(c).  Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d) (2010).  

A moderate muscle disability is one where the injury was either through and through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record, or other evidence, would show in-service treatment for the wound.  There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, the entrance, and if present, exit scars would be small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present.  Id.

A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record, or other evidence, would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance, and if present, exit scars would indicate the track of missile through one or more muscle groups.  There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.  Id.

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record, or other evidence, would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track. Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell or harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.  Id.

If present, the following also would be signs of severe muscle injury: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile; (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle; (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) Visible or measurable atrophy; (E) Adaptive contraction of an opposing group of muscles; (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  Id.

The Court has held that 38 C.F.R. § 4.56 (d) essentially is a totality-of-the-circumstances test and that no single factor is per se controlling.  See Tropf v. Nicholson, 20 Vet. App. 317 (2006); see also Robertson v. Brown, 5 Vet. App. 70  (1993); 38 C.F.R. § 4.56(d).

When determining the severity of musculoskeletal disabilities such as the one at issue, which is at least partly rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when his symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, the evidence does not indicate any additional disability when considering these factors.

The Board finds that the preponderance of the evidence is against assigning a compensable disability rating for the Veteran's service-connected status-post right forearm injury with defect to Muscle Group VII ("right forearm muscle injury").  The competent evidence (in this case, a VA examination report dated in February 2009) indicates that the Veteran's service-connected right forearm muscle injury is manifested by, at worst, mild weakness of grip and pain with dorsiflexion of the hand.  There is no evidence of moderate, moderately severe, or severe muscle disability as is required for a higher (compensable) rating for injuries to Muscle Group VII.  The Veteran's recent VA outpatient treatment records do not show that he complained of or was treated for any worsening of his service-connected right forearm muscle injury.  On VA examination in February 2009, the Veteran complained of experiencing discomfort in the right forearm since he incurred his right forearm muscle injury during active service.  He stated that the discomfort especially bothered him at night when he was sleeping if the area was bumped or if he dorsiflexed his right hand.  He also stated that he occasionally had dropped items because of the weakness in his grip.  The Veteran was right-handed.  The Veteran denied any further injuries to the right forearm muscle and reported no further treatment of the original injury after service.  

Physical examination in February 2009 showed strong and equal grip strength bilaterally although the Veteran reported that his right grip "used to be stronger than the left."  No muscle atrophy was noted.  There was a small indentation of the mid-volar right forearm which increased in depth with dorsiflexion of the hand and caused the Veteran to experience some discomfort.  There was no keloid formation, inflammation, edema, or instability of the scar which was, at most, slightly tender.  There also was no apparent tendon damage nor any bone, joint, or nerve damage.  Muscle strength "seems very nearly normal."  There was no loss of muscle function and no limitation of motion.  The VA examiner commented that the Veteran's right forearm muscle injury never significantly affected his usual occupation but it did bother his daily activities somewhat in that he stated that it occasionally woke him up from sleep.  The diagnosis was a penetrating wound to the right mid-volar forearm with small scar attached to underlying muscle resulting in mild weakness of grip and pain with dorsiflexion of the hand.

The Board acknowledges the Veteran's continuing assertions of pain and weakness in the right arm and hand which he attributes to his service-connected status-post right forearm injury with defect to Muscle Group VII ("right forearm muscle injury").  The competent evidence does not support these assertions, however.  This evidence indicates instead that the Veteran's service-connected right forearm muscle injury is, at worst, mildly disabling as seen on VA examination in February 2009.  The Veteran only reported at this examination that he experienced "some discomfort" in his right forearm on dorsiflexion of the hand but there was no objective limitation of motion and only a small stable scar that was, at most, slightly tender.  There is no competent evidence which indicates that the Veteran's service-connected right forearm muscle injury is more than mildly disabling.  The Veteran also has not identified or submitted any competent evidence which demonstrates that his service-connected right forearm muscle injury has worsened.  In summary, the Board finds that the criteria for a compensable disability rating for status-post right forearm injury with defect to Muscle Group VII have not been met.  See 38 C.F.R. § 4.73, DC 5037 (2010).

Consideration also has been given to the scar associated with the Veteran's service-connected right forearm muscle injury.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  The Board notes that, in a January 2009 statement, the Veteran specifically contended that he was not seeking disability compensation for the scar associated with his service-connected right forearm muscle injury.  He also contended that, because the level of disability which he experienced from his scar was not at issue, it did not need to be examined or measured.  The Board observes that during the pendency of the appeal, the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended effective October 2008.  The October 2008 revisions only are applicable to claims for benefits received by VA on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Because the Veteran filed his claim in April 2008, only the previous version of the schedular criteria is applicable.  The competent evidence reflects that the Veteran's scar associated with his service-connected right forearm muscle injury is not on his head, face, or neck; it is not deep; it does not cause limited motion; it does not exceed an area of 6 square inches; it is not unstable; it is not painful on examination; and it does not result in limited function.  Thus, the Board finds that a separate rating for the scar associated with the Veteran's service-connected right forearm muscle injury is not warranted.  See 38 C.F.R. §§ 4.118, DC's 7800, 7801, 7802, 7803, 7804, 7805 (2008).

Finally, the degree of disability due to the Veteran's service-connected status-post right forearm injury with defect to Muscle Group VII has been shown to be stable throughout the appeal period.  Consequently, the Board finds that staged ratings for service-connected status-post right forearm injury with defect to Muscle Group VII are not appropriate since distinct time periods with different ratable symptoms are not identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected status-post right forearm injury with defect to Muscle Group VII ("right forearm muscle injury").  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the Veteran's service-connected right forearm muscle injury is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected right forearm muscle injury.  This is especially true because the zero percent rating currently assigned for the Veteran's service-connected right forearm muscle injury contemplates mild disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The VA examiner specifically commented in February 2009 that the Veteran's service-connected right forearm muscle injury "never significantly affected the Veteran's usual occupation."  The Veteran also does not contend, and the evidence does not show, that he has been hospitalized for treatment of his service-connected right forearm muscle injury at any time during the pendency of this appeal.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a compensable disability rating for status-post right forearm injury with defect to Muscle Group VII is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


